                                         Case 5:17-cv-04467-BLF Document 425-1 Filed 03/19/21 Page 1 of 5


                                                                                                                       Mar 12 2021


                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     FINJAN LLC,                                         Case No. 17-cv-04467-BLF
                                   8                    Plaintiff,
                                                                                             ORDER ON MOTION TO STRIKE
                                   9             v.

                                  10     SONICWALL, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is SonicWall’s Motion to Strike New Theories. Mot., ECF 299; see also

                                  14   ECF 300 (redacted brief). SonicWall requests that the Court strike five theories and associated

                                  15   portions of expert reports. See generally Mot. On March 5, 2021, the Court issued its Order on

                                  16   SonicWall’s Motion for Partial Summary Judgment. ECF 381. This Order mooted SonicWall’s

                                  17   request as to theories one, four, and five. See ECF 403. Accordingly, the Court WITHDRAWS its

                                  18   referral of theories four and five to Judge Virginia K. DeMarchi. ECF 345. Theory two, which

                                  19   concerns the ’408 Patent, and theory three, which concerns the ’708 Patent, are the only remaining

                                  20   theories before this Court.

                                  21          This district's Patent Local Rules require both parties to provide early identification of their

                                  22   respective infringement and invalidity theories. See Patent L.R. 3–1, 3–3. Once served, the

                                  23   contentions constitute the universe of the parties' respective theories, and those contentions may be

                                  24   amended only by order of the court and upon a showing of good cause. Patent L.R. 3–6. As has been

                                  25   recognized by many courts, the purpose of these disclosures is to “require parties to crystallize their

                                  26   theories of the case early in the litigation,” O2 Micro Int'l Ltd. v. Monolithic Power Sys., Inc., 467

                                  27   F.3d 1355, 1364 (Fed.Cir.2006) (quoting Atmel Corp. v. Info. Storage Devices, Inc., No. C 95–1987

                                  28   FMS, 1998 WL 775115, at *2 (N.D.Cal.1998)), so as to “further the goal of full, timely discovery
                                         Case 5:17-cv-04467-BLF Document 425-1 Filed 03/19/21 Page 2 of 5




                                   1   and provide all parties with adequate notice of and information with which to litigate their cases,”

                                   2   Genentech, Inc. v. Trustees of Univ. of Pennsylvania, Case No. 10–cv–2037, 2012 WL 424985, at

                                   3   *2 (N.D.Cal. Feb. 9, 2012) (citation and internal quotation marks omitted). “The rules thus seek to

                                   4   balance the right to develop new information in discovery with the need for certainty as to the legal

                                   5   theories.” O2 Micro, 467 F.3d at 1366.

                                   6           “The dispositive inquiry in a motion to strike is thus whether the allegedly undisclosed

                                   7   ‘theory’ is in fact a new theory or new element of the accused product alleged to practice a particular

                                   8   claim that was not previously identified in the plaintiff’s contentions, or whether the ‘theory’ is

                                   9   instead the identification of additional evidentiary proof showing that the accused element did in

                                  10   fact practice the limitation. . . . . If the theory is new, prejudice is ‘inherent in the assertion of a new

                                  11   theory after discovery has closed.’” Finjan, Inc. v. Blue Coat Sys., Inc., No. 13-CV-03999-BLF,

                                  12   2015 WL 3640694, at *2 (N.D. Cal. June 11, 2015) (internal citations omitted).
Northern District of California
 United States District Court




                                  13           I.      ’408 Patent

                                  14           SonicWall requests that the Court strike infringement theories concerning the ’408 Patent.

                                  15   Mot. at 4-6. SonicWall specifically requests that the Court strike ¶¶ 146-149, 158 of Dr. Nenad

                                  16   Medvidovic’s report as it believes these sections contain theories that were not properly detailed in

                                  17   the Operative Contentions. Id.

                                  18           The asserted claims of the ’408 Patent recite “dynamically building, by the computer while

                                  19   said receiving receives the incoming stream, a parse tree . . . ” (the “Dynamically Building

                                  20   Limitation”) and “dynamically detecting, by the computer while said dynamically building builds

                                  21   the parse tree, combinations of nodes in the parse tree which are indicators of potential exploits”

                                  22   (the “Dynamically Detecting Limitation”). As to each limitation, SonicWall argues that Finjan

                                  23   improperly detailed infringement theories for the first time in the Medvidovic Report. Finjan

                                  24   responds that the Medvidovic Report does not offer a new theory of infringement but instead

                                  25   properly supplies analysis and evidence of infringement in a cohesive manner. Opp. at 5-6, ECF

                                  26   314 (citing Digital Reg of Texas, LLC v. Adobe Sys. Inc., No. CV 12-01971-CW (KAW), 2014 WL

                                  27   1653131, at *5 (N.D. Cal. Apr. 24, 2014)).

                                  28           Upon reviewing the operative contentions and the identified sections of the Medvidovic
                                                                                            2
                                         Case 5:17-cv-04467-BLF Document 425-1 Filed 03/19/21 Page 3 of 5




                                   1   Report, the Court agrees with Finjan. See ECF 299-9 ¶¶ 146-149, 158 (Medvidovic Report); ECF

                                   2   299-10 at 17 (contentions related to Dynamically Building Limitation); ECF 314-16 at 18

                                   3   (contentions related to Dynamically Detecting Limitation). The Court finds that the Medvidovic

                                   4   Report does not represent a departure from the Operative Contentions, but rather identifies

                                   5   additional evidentiary proof showing that the accused element did in fact practice the limitation.

                                   6   Compare ECF 299-10 at 17

                                   7                                                                ), 18

                                   8                                                                                             ) with ECF

                                   9   299-9 ¶¶ 146-148 (

                                  10

                                  11                                                                        ); see Blue Coat Sys., 2015 WL

                                  12   3640694, at *3 (“Plaintiff's expert report merely elaborates on the manner in which DRTR allegedly
Northern District of California
 United States District Court




                                  13   infringes and does not amount to a last-minute disclosure of a new infringement theory.”). As

                                  14   required by the Patent Local Rules, Finjan has specified “where and how each limitation of each

                                  15   asserted claim is found within each Accused Instrumentality.” Patent L.R. 3-1(c). The Court

                                  16   highlights that the Patent Local Rules do not require perfect clarity, only reasonable notice that is

                                  17   “as specific as possible” given the information of which a plaintiff is aware. Patent L.R. 3-1(b).

                                  18   Finjan has met this standard.

                                  19          II.     ’780 Patent

                                  20          SonicWall requests that the Court strike infringement theories concerning the ’780 Patent.

                                  21   Mot. at 6-7. SonicWall specifically requests that the Court strike ¶ 134 of Dr. Michael

                                  22   Mitzenmacher’s report as it believes this section contains theories that were not properly detailed in

                                  23   the Operative Contentions. Id.

                                  24          Asserted claim 9 of the ’708 Patent recites “a communications engine for obtaining a

                                  25   Downloadable that includes one or more references to software components required to be executed

                                  26   by the Downloadable” and an “ID generator . . . that fetches at least one software component . . . for

                                  27   performing a hashing function on the Downloadable and the fetched software components . . . .”

                                  28   (the “Fetching Limitation”). SonicWall argues that Finjan improperly detailed infringement theories
                                                                                         3
                                         Case 5:17-cv-04467-BLF Document 425-1 Filed 03/19/21 Page 4 of 5




                                   1   for the first time in the Mitzenmacher Report. Specifically, SonicWall argues that Finjan’s Operative

                                   2   Contentions did not “reference archive files or articulate a theory for the Fetching Limitation in

                                   3   which a file is extracted from an archive file and then hashed.” Mot. at 6. Finjan responds that the

                                   4   Mitzenmacher Report does not offer a new theory of infringement but instead “provides examples

                                   5   of several types of files that correspond to the claimed Downloadable and hashing elements.” Opp.

                                   6   at 7.

                                   7           Upon reviewing the operative contentions and the identified sections of the Mitzenmacher

                                   8   Report, the Court again agrees with Finjan. See ECF 299-15 ¶ 134 (Mitzenmacher Report); ECF

                                   9   314-22 at 2-8 (Capture ATP contentions related to Fetching Limitation); ECF 313-9 at 19-20 (same);

                                  10   ECF 299-14 at 2 (Email Security Appliance contentions related to Fetching Limitation). The

                                  11   Mitzenmacher Report states that:

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16
                                       ECF 299-15 ¶ 134. This theory is adequately disclosed by Finjan’s contentions. Finjan’s April 2018
                                  17
                                       initial contentions state that
                                  18

                                  19

                                  20
                                                                                                               ” ECF 313-9 at 19-20. And
                                  21
                                       Finjan’s supplemental contentions from December 2019 state that
                                  22

                                  23
                                                                                                                         ECF 314-22 at 5.
                                  24
                                       Contrary to SonicWall’s argument, Finjan’s Operative Contentions reference archive files as well
                                  25
                                       as a theory in which a file is extracted from an archive file and hashed. See Patent L.R. 3-1(c). The
                                  26
                                       Court finds that the Mitzenmacher Report does not present a wholly new theory in ¶ 134 in violation
                                  27
                                       of the Local Rules.
                                  28
                                                                                        4
                                        Case 5:17-cv-04467-BLF Document 425-1 Filed 03/19/21 Page 5 of 5




                                   1         For the foregoing reasons,

                                   2         (1)    The Court TERMINATES as moot SonicWall’s Motion to Strike as to theory one

                                   3                (’305 Patent).

                                   4         (2)    The Court DENIES SonicWall’s Motion to Strike as to theory two (’408 Patent).

                                   5         (3)    The Court DENIES SonicWall’s Motion to Strike as to theory three (’780 Patent).

                                   6         (4)    The Court TERMINATES as moot SonicWall’s Motion to Strike as to theory four

                                   7                (’154 Patent).

                                   8         (5)    The Court TERMINATES as moot SonicWall’s Motion to Strike as to theory five

                                   9                (Infringement Theories Related to November 20 Order).

                                  10         IT IS SO ORDERED.

                                  11

                                  12   Dated: March 12, 2021
Northern District of California
 United States District Court




                                  13                                               ______________________________________
                                                                                   BETH LABSON FREEMAN
                                  14                                               United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    5
